Citation Nr: 0710346	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-29 387	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January to December 
1974.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 decision by the RO in 
Columbia, South Carolina that denied service connection for 
major depression.  After the decision was entered, the case 
was transferred to the jurisdiction of the RO in Boston, 
Massachusetts.

This matter was previously before the Board in June 2006.  At 
that time, the Board remanded the case in order to afford the 
veteran a BVA video conference hearing.  That hearing was 
held before the undersigned in September 2006.

For the reasons set forth below, this matter is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.

(In February 2002, the Board denied service connection for 
post-traumatic stress disorder.  An appeal of that claim is 
currently pending at the United States Court of Appeals for 
the Federal Circuit.  As a result, the Board has no current 
jurisdiction to consider it.)


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  In the 
context of a claim for service connection, the VCAA requires, 
among other things, that VA ask a claimant to provide any 
evidence in his possession that pertains to his claim.  
38 C.F.R. § 3.159(b)(1) (2006).  The law also requires VA to 
notify the claimant of the manner in which disability ratings 
and effective dates are assigned for awards of disability 
benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Here, the record shows that the RO provided VCAA notice(s) to 
the veteran in June 2003 and January 2004, in connection with 
the present appeal.  However, neither notice contained the 
aforementioned elements.  Corrective action is therefore 
required.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2006).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the record indicates that the veteran 
has received relevant treatment at St. Vincent Hospital in 
Worcester, Massachusetts (to include sometime between 1975 
and 1986); at Framingham Detox in Framingham, Massachusetts 
(sometime between 1975 and 1985); at Decker Hill Counseling 
Center in Clinton, Maine (beginning in February 1994); at the 
University of Massachusetts Memorial Hospital, in Worcester, 
Massachusetts (beginning in 2001, to include treatment by a 
Dr. "Alprad"); and at Acadia Hospital in Bangor, Maine (to 
include treatment prior to September 27, 1995).  The record 
also indicates that the veteran has received relevant 
treatment at Brattleboro Retreat, "Vermont Hospital," and 
McLean Hospital (in Massachusetts), and from a Nathan Keedy, 
and that he received disability benefits from the Social 
Security Administration (SSA) for a discrete period in the 
1990's due, at least in part, to psychiatric impairment.

Presently, there are no reports of record from St. Vincent 
Hospital from the period 1975-1986.  Treatment summaries have 
been received from Decker Hill Counseling Center, dated in 
February 1995 and December 1996; however, no actual clinic 
records have been procured.  It appears that incomplete 
records have been obtained from the University of 
Massachusetts Memorial Hospital (records currently in the 
file relate to June and July 2003 only) and Acadia Hospital 
(the only reports of record are dated September 27, 1995 and 
in November 1996), and the file contains no records at all 
from Framingham Detox, Brattleboro Retreat, "Vermont 
Hospital," McLean Hospital, or Nathan Keedy.  In addition, 
although the claims file contains some records from SSA-
including a copy of a May 1995 decision that awarded the 
veteran benefits-it does not contain a complete copy of the 
medical evidence relied upon by SSA in making that award.  In 
light of VA's duty to assist, additional development is 
necessary, to include having the veteran examined for 
purposes of obtaining a medical opinion as to the likely 
etiology of his disorder.  See, e.g., 38 C.F.R. § 3.159 
(2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative, relative to 
the claim currently on appeal.  Among other 
things, the letter should ask the veteran to 
provide any new or additional evidence in 
his possession that pertains to the claim.  
The letter should also contain notice of the 
manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess.  
The veteran and his representative should be 
given a reasonable opportunity to respond to 
the notice, and any additional information 
or evidence received should be associated 
with the claims file.

2.  Ask the veteran to provide releases for 
any new or additional relevant records of 
treatment in the possession of St. Vincent 
Hospital (between 1975 and 1986), Decker 
Hill Counseling Center (including complete 
clinical records since February 1994), 
University of Massachusetts Memorial 
Hospital (since 2001), Acadia Hospital, 
Framingham Detox, Brattleboro Retreat, 
"Vermont Hospital," McLean Hospital, and 
Nathan Keedy, and to identify, and provide 
releases for (where necessary), any other 
care provider who possesses new or 
additional evidence that may be pertinent to 
his claim.  If the veteran provides adequate 
identifying information, and the necessary 
releases, assist him in obtaining the 
records identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  The new or 
additional (i.e., non-duplicative) evidence 
obtained, if any, should be associated with 
the claims file.

3.  Ask the SSA to provide copies of the 
medical records considered in awarding the 
veteran SSA disability benefits in May 1995, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The materials obtained 
should be associated with the claims file.

4.  After all of the foregoing development 
has been completed, arrange to have the 
veteran scheduled for a psychiatric 
examination.  After reviewing the claims 
file, examining the veteran, and completing 
any testing deemed necessary, the examiner 
should provide a diagnosis for each 
psychiatric disability identified.  The 
examiner should then offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that any currently identified 
acquired disorder (e.g., major depression) 
had its onset during the veteran's period of 
active military service, or is otherwise 
attributable thereto.  In so doing, the 
examiner should discuss the significance, if 
any, of the various entries in the veteran's 
service records, beginning on or around July 
21, 1974, which show, among other things, 
that he disobeyed orders, reported 
difficulty functioning, was admitted to a 
drug and alcohol abuse program, attempted 
suicide, and was found to suffer from 
"significant mental illness."   A complete 
rationale should be provided.

5.  Thereafter, take adjudicatory action on 
the claim presently on appeal.  If the 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


